Citation Nr: 0321390	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  93-13 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
generalized anxiety disorder prior to April 4, 1996.  

2.  Entitlement to an evaluation in excess of 70 percent for 
generalized anxiety disorder from April 4, 1996.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his sister


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from November 1941 to October 
1944.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a December 1990 decision by 
the RO which, in part, denied an increased in the 50 percent 
evaluation then assigned for generalized anxiety disorder.  A 
personal hearing at the RO was held in November 1991.  The 
Board remanded the case to the RO for additional development 
in April 1995 and July 1999.  

By rating action in May 2003, the RO assigned an increased 
rating to 70 percent, effective from April 4, 1996.  

In light of the assignment of different evaluations for 
various periods during the course of this appeal, the Board 
has recharacterized the issue on the first page of this 
decision to reflect the appropriate adjudicatory 
considerations of the appeal.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Prior to April 4, 1996, the veteran's symptoms for 
generalized anxiety disorder more nearly approximated the 
degree of occupational and social impairment contemplated by 
a 70 percent schedular rating.  

3.  From April 4, 1996, the veteran's symptoms for 
generalized anxiety disorder more nearly approximated the 
degree of occupational and social impairment contemplated by 
a 70 percent schedular rating and no higher.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating to 70 percent for 
generalized anxiety disorder prior to April 4, 1996, are met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.132, 
including DC 9400 (as in effect prior to November 7, 1996).  

2.  The criteria for an evaluation in excess of 70 percent 
for generalized anxiety disorder from April 4, 1996, have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.132, including DC 9400 (as in effect prior to November 7, 
1996), and § 4.130, DC 9400-9440 (as in effect from November 
7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, provides that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim.  The 
discussions as contained in the December 1990 rating action, 
the May 1991 statement of the case (SOC), and the March 1993, 
February 1998, and May 2003 supplemental statements of the 
case (SSOC) have provided him and his representative with 
sufficient information regarding the applicable criteria for 
rating his disability, what evidence had been obtained, and 
why this evidence was insufficient to warrant the assignment 
of a higher evaluation for his generalized anxiety disorder.  
Correspondence addressed to the veteran in February and March 
2003 discussed VCAA and provided the veteran with specifics 
regarding evidence that VA would obtain and the evidence that 
he could provide.   Furthermore, the veteran was provided 
with the specifics regarding VCAA and the duty to assist in 
the most recent SSOC issued in May 2003.  

The Board finds that the veteran has been provided with 
sufficient information to understand the evidence required to 
prevail in his claim for a higher rating, notice of what he 
could do to help his claim, and notice of how his claim was 
still deficient.  The veteran also testified at a personal 
hearing at the RO in November 1991, and has adequate 
representation by a service organization with knowledge of 
the VA benefits system.  

The veteran has been given every opportunity to provide 
evidence to support his claim, and all notification and 
development actions needed to render a fair decision of the 
appeal have been accomplished.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  All pertinent records from VA have 
been obtained and associated with the claims file.  The 
veteran has not alleged the presence of any additional 
available evidence which would be pertinent to his claim for 
an increased rating.  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Accordingly, the Board will proceed with 
adjudication of the issues as shown on the first page of this 
decision.  


Increased Ratings - In General

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that "where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."  Although a 
rating specialist is directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
the regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994); 38 C.F.R. § 4.2 (2002).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2002).  

Factual Background & Analysis

Initially, it is noted that the regulations pertaining to 
rating psychiatric disabilities were revised effective 
November 7, 1996, subsequent to the date of the veteran's 
claim for an increased rating.  The Court has held that where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, where compensation is 
awarded or increased pursuant to a liberalizing law, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
38 C.F.R. § 3.114 (2002).  

Under the criteria in effect at the time the veteran 
initiated his claim with respect to the evaluation of his 
service connected psychiatric disorder, the principle of 
social and industrial inadaptability, the basic criterion for 
rating disability from the mental disorders, contemplated 
those abnormalities of conduct, judgment, and emotional 
reactions which affect economic adjustment, i.e., which 
produce impairment of earning capacity.  38 C.F.R. § 4.129.  
The severity of disability was to be based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  An emotionally sick veteran with a good 
work record must not be under evaluated, nor must his 
condition be over evaluated on the basis of a poor work 
record not supported by the psychiatric disability picture.  
38 C.F.R. § 4.132 (1990) (as in effect prior to November 7, 
1996).  

Under regulations pertaining to psychiatric disabilities in 
effect prior to November 7, 1996, 

When the attitudes of all contacts except 
the most intimate are so adversely 
affected as to result in virtual isolation 
in the community; when there are totally 
incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior; or when the veteran is 
demonstrably unable to obtain or retain 
employment........................................  100

When the ability to establish and 
maintain effective or favorable 
relationships with people is severely 
impaired and the psychoneurotic symptoms 
are of such severity and persistence that 
there is severe impairment in the ability 
to obtain or retain employment.................  70

When the ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired and that 
reliability, flexibility and efficiency 
levels are so reduced by reason of 
psychoneurotic symptoms as to result in 
considerable industrial 
impairment..................................................  50
38 C.F.R. Part 4, Diagnostic Code 9400 (as in effect prior to 
November 7, 1996).  

The relevant applicable revised rating criteria for the 
veteran's psychiatric disorder is as follows:  

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal personal 
hygiene); disorientation to time or place; 
memory loss for names of close relatives, 
own occupation, or own name................................. 
100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a work-like setting); 
inability to establish and maintain 
effective relationships.........  70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; impairment 
of short- and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to  complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social 
relationships.............................
.................................  50

38 C.F.R. § 4.130 (2002).  

Rating in Excess of 50 Percent Prior to April 4, 1996.  

Upon a longitudinal review of the records, the Board finds 
that the clinical findings from the VA psychiatric 
examinations conducted during the pendency of this appeal 
were not significantly different and show that the veteran's 
generalized anxiety disorder warrants a 70 percent rating 
from the date of his claim for increase under the old 
regulations.  The veteran is divorced and has lived alone for 
many years.  He has no friends and does not socialize well 
with others.  

At a personal hearing at the RO in November 1991, the veteran 
reported that he saw a VA psychiatrist every two months for 
counseling and to get his medications.  He testified that all 
of his treatment was at the VA, as he could not afford to see 
a private psychiatrist.  His daughter testified that he did 
not get along very well with his neighbors and did not 
socialize very often.  

When evaluated by VA in January 1992, he exhibited strong 
angry feelings, marked floating anxiety, and was obviously 
depressed.  He had an explosive personality and tolerated 
little.  A persecutory ideation was also evident.  The 
diagnosis was generalized anxiety disorder with strong 
depressive features.  Although the examiner did not provide a 
Global Assessment of Functioning (GAF) score on Axis V, he 
indicated that the highest level of active functioning in the 
past year was poor.  

When examined by VA in April 1996, the veteran reported that 
he had difficulty sleeping for more than an hour at a time.  
He had nightmares, restlessness, and anxiety, and needed 
Lorazepam in order to relax and sleep.  His patience was very 
poor, and he reported memory gaps and forgetfulness.  On 
mental status examination, the veteran was alert and oriented 
times three.  His mood was anxious and his affect was 
constricted.  Concentration and memory were fair. Speech was 
coherent.  There were no homicidal or suicidal ideations, and 
no evidence of delusions or hallucinations.  His insight and 
judgment were fair and he exhibited good impulse control.  
The diagnoses included generalized anxiety disorder with 
depressive features and insomnia.  The examiner rendered a 
GAF score of 50, and commented that his overall psychiatric 
condition was severely disabling.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  After reviewing the evidence of record, the Board 
concludes that the veteran's psychiatric disability picture 
prior to April 4, 1996, more closely approximates the 
criteria for a 70 percent schedular rating, but no higher 
under the old criteria.  

As the regulations pertaining to rating psychiatric 
disabilities were revised effective November 7, 1996, 
consideration of a higher evaluation prior to April 4, 1996 
under the revised rating criteria is prohibited.  38 C.F.R. 
§ 3.114.  

April 4, 1996, to the Present

As noted above, the findings from the three VA psychiatric 
examinations conducted during this appeal were not materially 
different.  On the recent VA examination in March 2003, the 
veteran was noted to be 83 years old.  He reported that for 
the past year he felt sad and depressed.  He was irritable, 
restless and had anxiety episodes without any apparent 
reason.  He had difficulty with concentration and loss of 
energy, and worried about all kinds of things.  He had 
insomnia and reportedly slept only a couple of hours a night.  
On mental status examination, he was well-developed, well-
nourished, and appropriately dressed with adequate hygiene.  
He was cooperative, spontaneous, and made good eye contact 
with the examiner.  He was alert and well-oriented, and there 
was no evidence of psychomotor retardation or agitation.  His 
thought process was coherent and logical, and he was in 
contact with reality.  There was no looseness of association 
or disorganized speech, and no delusions, hallucinations, 
obsessions, phobias, or suicidal/homicidal ideations.  His 
mood was anxious and depressed, and his affect was 
constricted but appropriate.  His memory for remote, recent, 
and immediate events was intact, and his abstraction capacity 
was normal.  His judgment and insight were fair.  The 
diagnosis generalized anxiety disorder with depressive 
features.  The GAF score was 50.  The examiner commented that 
the veteran's symptoms produced impairment in his industrial 
and social capacities impacting his ability to get involved 
in a productive work.  

A GAF score between 41 and 50 contemplates a level of 
impairment of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The GAF 
is highly probative as it relates directly to the veteran's 
level of functioning as it affects social and industrial 
adaptability, as contemplated by DC 9440.  See Massey v. 
Brown, 7 Vet. App. 204, 207 (1994).  

The objective findings from the three VA psychiatric 
examinations discussed above show that the veteran was 
cooperative, alert, and well oriented.  He expressed himself 
appropriately, and his thought process was coherent and 
relevant.  His memory and judgment were preserved, he had 
good retention and recall, and there was no evidence of 
suicidal or homicidal ideations.  In short, the totality of 
the findings from April 4, 1996 did not result in the 
severity of symptoms necessary for a 100 percent schedular 
rating under the old rating criteria.  While the evidence 
suggests that the veteran is unable to work, it is not shown 
to be solely due to his service-connected psychiatric 
disorder.  The veteran is 83 years old and is blind in both 
eyes, for which he receives a 100 percent schedular rating.  
Furthermore he testified at the personal hearing in November 
1991 that he was let go by his previous employer in the mid-
1950's because of his poor eye sight.  

As to a 100 percent rating under the revised rating criteria, 
the evidence does not demonstrate total occupational and 
social impairment with symptoms such as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Therefore, a 100 percent evaluation under the 
revised rating criteria is not justified.  

Finally, the Board finds that the disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the pendency of the initial evaluation period.  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes 
that the veteran's psychiatric disability has not 
necessitated frequent periods of hospitalization and there is 
no objective evidence that it, alone, has resulted in marked 
interference with his employment.  




ORDER

A schedular evaluation to 70 percent and no greater for 
generalized anxiety disorder prior to April 4, 1996 is 
granted, subject to VA laws and regulation concerning payment 
of monetary benefits.  

An evaluation in excess of 70 percent for generalized anxiety 
disorder from April 4, 1996, is denied.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

